DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



    PNG
    media_image1.png
    362
    607
    media_image1.png
    Greyscale

Claims 12-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (US Pat. 6,046,950).
Regarding claim 12, Fig. 1 and Fig. 3 of Kim discloses a semiconductor memory device comprising: 
a memory cell array comprising a plurality of memory cells [10, 12, Fig. 1]; 
a bit line sense amplifier [20, Fig. 1] comprising a first transistor [M11, Fig. 1] and a second transistor [M12, Fig. 1] configured to sense a potential difference between a bit line [BL, Fig. 1] and a complementary bit line [BLB, Fig. 1] during a sensing operation for the plurality of memory cells; 
an active region [34, Fig. 3] crossed by a second conductive line [38] electrically connecting the first transistor [M11, which shows as transistor M11 in Fig. 1] to the second transistor [M12, as shows as transistor M12 in Fig. 1]; 
a gate pattern [42, Fig. 3] at least partially overlapping the second conductive line [38] in a plan view and extending in a first direction [Horizontal] in which the second conductive line extends; 
a first conductive line [44, Fig. 3] extending in the first direction [Horizontal] without at least partially overlapping the gate pattern [42] and the second conductive line [38]; and 
a first contact [48] overlapping the first conductive line [44] and comprising a long side [L] extending in the first direction [Horizontal] and a short side [S] extending in a second direction [Vertical] crossing the first direction.
Regarding claim 13, Fig. 3 of Kim discloses wherein the long side [L] has a first width in the first direction [Horizontal], the short side has a second width [S] in the second direction [Vertical], and the first width is longer than the second width [L is longer than S].
Regarding claim 14, Fig. 3 of Kim discloses wherein the gate pattern comprises a first gate pattern [42] and a second gate pattern [48] spaced apart in the second direction without overlapping each other, and the first contact [38] is disposed between the first gate pattern [42] and the second gate pattern [48].
Regarding claim 15, Fig. 3 of Kim discloses wherein the first contact [48], the first gate pattern [42], and the second gate pattern form one local sense amplifier transistor [M11].
Regarding claim 16, Fig. 3 of Kim discloses wherein the first conductive line [44] and the second conductive line [38] are located on a same plane without overlapping each other.

Allowable Subject Matter
Claims 1-11 and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-11, the prior art does not teach or suggest either alone or in combination a sense amplifier comprising: a local sense amplifier configured to at least partially overlap the second conductive line and disposed between the first transistor and the second transistor, wherein the local sense amplifier comprises: an active region, a plurality of gate patterns at least partially extending in the first direction and disposed on the active region, a first contact disposed between the plurality of gate patterns and comprising a long side extending in the first direction and a short side extending in a second direction crossing the first direction, and a first conductive line electrically connected to the first contact while overlapping the first contact in a plan view and comprising a first conductive region extending in the first direction and in combination with other limitations. 
Regarding claims 17-20, the prior art does not teach or suggest either alone or in combination a semiconductor memory device comprising: the local sense amplifier being disposed between the first transistor and the second transistor, wherein the local sense amplifier comprises: a plurality of gate patterns disposed on the active region so as to at least partially overlap a second conductive line electrically connecting the first transistor to the second transistor, a first contact disposed between the plurality of gate patterns and comprising a long side extending in a first direction in which the second conductive line extends and a short side extending in a second direction crossing the first direction, and a first conductive line electrically connected to the first contact while overlapping the first contact in a plan view and comprising a first conductive region extending in the first direction.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHAN T TRAN whose telephone number is (571)272-8709. The examiner can normally be reached MON-FRI, 9AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHAN TRAN/Primary Examiner, Art Unit 2825